Fourth Court of Appeals
                                       San Antonio, Texas
                                              January 19, 2018

                                           No. 04-17-00657-CV

                       In re Mary Melinda PALACIO, a.k.a., Melinda Palacio

                                     Original Mandamus Proceeding 1


                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        Relator’s petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will follow at a later date.

           It is so ORDERED on January 19, 2018.


                                                                PER CURIAM


ATTESTED BY:             ___________________________
                         KEITH E. HOTTLE,
                         Clerk of Court




1
 This proceeding arises out of Cause No. 2016PC2950, styled In the Estate of Lucio A. Palacio, Deceased, pending
in the Probate Court No 2, Bexar County, Texas, the Honorable Tom Rickhoff presiding.